26



         OFFICE           OF THE        ATTORNEY    GENERAL         OF TEXAS

                                           AUSTIN




Honorable C. 8.            Clark,       Chainan
Stat0   Board     of            hglrmere
                          ‘n’atsr
Auurtin,Tsxar
Dear Sir!                                 opinion   lo.    O-3606




                                                                other thau
                                                                arts or rtatr
                                                                rs under the
                                                                Annotated

                                                          wollr, othm    thau
                                                      annual reporta with
                                                     ooverlug the iuf6flu-
                                                    6, y.A.Q.B.,  unbr a
                                                    ed by tie Board pw-
                                                    u aaib Board uudar the




                              7     6    Vemoa’r Annotated C%Vi%Btatuter
rradm asJ?ii$$”
                d-G616.                 iWailed     strrtdmmt frrmlclbad
                *OR or batore the ilrrt    iluy of -oh  of                      eaoh
                 every person, asroolat,fion o? pereons
                                                                   27


    flonorableC. S. Clark. Chairman, Page e


         during any part of the preoedlng oalendar year,
         owed or operated any arterlan well for any pur-
         pore other than that of domsstlo us., shall fur-
         nish, under oath, to the Board oi Hater Englneercl,
         upon blanks to be furnl4hed by the Board, a da-
         tailed rtateaaat showLn$ the qumatlty of water whlsh
         ha. been derived from s\loh~411, and th. 0haraat.r
         of use to whloh same has been applied together
         with the change in level of water tabi. of aal6
         rell, and if used tn Irrigation,the acreage and
         yield of eaoh orop, together with suoh additional
         data as the Board may reqolre.*
              WI are of the oplnlon that your first quertlon
    should be lnewered ln the negative. By Its express term.
    thle article appllrs only to the owner or operator of an
    arterlan well. It oan be given no other Interpretation.
              Ye quote from 39 tex. Jut. 186-189 an follows:
              Vhe maxle
         (the expression
         14 raid to be a loglail, senalbl. and 60-d rule of
         ooartruetlon;and it ha4 been frlrquently   applied
         in the oonstraotlonof statute8 as 91411a. In the
         lnteroretatlonof oth4r doaumentr. The maxlr rlgnl-
                   the e x p r erlentloa
         Sler th a t              4      or emaeration of one
         peroon, thing, oonsequenoeor olarr Is tantamount
         to an express lxolurlon of all othrr4. And when It
         la appll4abl.,afflrmatlreword0 Imply a negative
         a? what Is not afflrms4,   negative words lqlr an
         affIrmatlreof what is not negatlred; and a pm~l-
         rlon llmltlng a thing to be done In a partlaular
         form or manner lnpllee that it mh4ll not be done
         oth.rwls4.a
              In answer to your flrrt qu48tlon. you are rerpeot-
    fully adtired that owners of water wells other than artesian
    wells are not requlrmd by Artisle ‘7616, Vetaon’r Annotated
    Civil Statutes, to file annual reports or rtat4mentswith
    the Board of Water Engineers.




.
                                                               28


Honorable C. 9. Clark, Chairman, Page S


          Aatm 1931, 42nd Legislature.Chapter 261, Sea-
tlons 1 and 6 (codlfledas Artlola 646a, Vernon*8 Penal
Code), read as follows:
         *9.0. 1. It is hereby dealared to be the
    policy and duty of the Taxa State Roard of Mater
    Engineer8 to make and enforoe ntlee and regula-
    tion‘ for the aon(1enatlon,protection,prerar-
    ration and distributionof all underground, rub-
    terrmean aud peroolatlngwater8 of every kind
    an& nature whateoerer situated within the limits
    of the Stats of Texas.
              a +l l


           *Sea . 6.  The Board of Uater lihglneerr8hall
     do all things neoessary for the aonsamatlon, pro-
     tection, preernatlon and dtrtrIbutlon    of under-
     ground, subterraneanand peroolatlngwaters In
     this State and rhall make and euforoe appropriate
     mleo and regulation8thsrefor and the speolflo
     enumerationof rpeoial powerr and but148 herein
     8hall not be OonetNod to deny the raid Board
     other powers and duties n8oessary to the aarwlng
     out of the purposes of this Aot as 8xpreeoed ln
     Sootlana 1 and 6 hereof. Failure for a p4riod
     of aore than thirty days to omrply vith any order
     of raid board Issued ln pursuanoe of the power8
     and dutler herein oreated ohall 8ubjeat the par-
     8on eo riolatlng   said order to the penaltier enu-
     g&ted    in Seotlon 6 haTeof. (Aah 1931, 42nd
         -, p. 432, oh. 261.)
          Thus, It Is seen that alnas 1931, It tin 0xpraealJ
bean the pollay and dutl of the State through the Boaxd of
Water Engineers to promulgate Nle8 and regulation8ior the
laon8ervatlon,protaotion, preservation and dlstrlbutlonof
               ,~subterraneanaad peroolatlngwaters of m
                   (EIppha8Is ourr) That thin etatute 18
               'there aan be no doibt.
              We quote from 44 Tex. Jur. 25 as follows:
              *In the absence of anjy aldenae to the oon-
     trary,     It may be presumed that water obtained by
                                                                  29


Baaomble   C.~ 8. Clark,   Chairman, Pqe 4


     exoavatlng the earth Is ordinarily      peroolatlng
     water."

           The oamc of liourton& T.C.F.y.Co.
                                           t. East, W Tern.
147, fX%9-W. 279, ertabllrheothe aostmonlaw rule of thr
right of oaptum am to undergroundraters In thlt state.
Under thle niLe even though a well drains all the water from
another well on adjaasnt property, the owner of the moon6
well hm@ no re0oTery; it Is "damnum lbrqus 1nJurIa.a See
also Judklmre1. Miller, 960 S.V. 690; Terns Co. T. (Plddlngr,
148 S.W. 1149.
          Is the right of aapturr of undergrounduaterm rub
Jeot to rcaronableregulation by the State when In the Interest
of ooncervatlon,preservation,etc., apoh regulation Ir neaeg-
sarr? Ye am of the oplalon that It Is.
          A olear analogr to the regulationo? rlghhtoin under-
ground waters la found In the regulation of rlghte In oil and
gas.  The rule of oapture 10 equally applloable to 011 and
gas flowing beneath the eurfaoe.    Olllette T. Wltehell et al,
214 6.x. 619; Prairie 011 & Gas Co. at al T. X16-Kaaeatl  Oil
& Gas Co., I?64B.U. 260; Texas PaCllle Coal b 011 Co. T.
Comanahe Duke 011 Co., 2?4 6.U. 193, 296 6.W. 664. P*terson
at al T. OnTee 011 Co. et al, ~87S.V. (2dQ)S67 66 S.Y. (86)
781; Brown et al (1. Humble 011 0 Refining Co., is6S.W. (6d)
966* General Wade Oil Co. 6% al T. Iiarrlret ux 101 S.Y.
(24 109dT Thespaon   et al v. Coa8olId8ted6as Otilltiea Cor-
poration, Jo0 U.S. 66, 81 L. Ed. 610. It Is settled br the
drolrlons of the oourlof   Texas that the right of oapture,
aa applied to oil and ga8, 18 eubbjeotto reasonable reg&UtIon.

          Ue quote from the aaee of Paterson et al T. Grayoe
Oil Co. et xl, 67 S.Y. 6d 667 (Af?Ined  98 6.W. Bd 761) as
follow‘:
           a * * l


          *Won though It aould be eald that prior to
     the adoption of the statater resting in the Railroad
     Commlrslon the powers therein enumeratedand the
     adoption of Rule 40 bg the eommlselon,the oommoa-
     law rule am announoed In flouston& T.C.Ry.Go. 1.
honorable C. 9. Clark, Chairun, Page 5


    East, 98 Tex. 140, 81 S.W. 279, 66 L.R.A. 738, 107
Am. St. Rep. 620, 4 Ann. Cae. 827, would be appll-
    Gable to the production of oil by a leaseholderto
    the same extent as the produotlon of vater from a
    well drilled which would exhaust  the eupply OS an
    adJoinIng property owner, yet we believe that th
    lnaotment of those statutse and the adoption of
    Rule 40 by the RaIlroad Co~mlrelonwould hare the
    effeot to ohange that oommon-lawrule aa applloable
    to the proauatlon of 011 and gae anb that the same
    are valid, In that thelr &feet   la mwoly to pro-
    trot the right of blfferent lease or tltls holderr
    in the enJovment OS thelr ooequal rights to aoquln
    oil from a common reaenolr.


         The Suprere.Courtin the oaae of Brows et al '1.
Humble 011 L Refln¶.w Oo., 83 S.W. (26) 938, had the Sollow-
lag tfauyr


           *Owlag to the peoullar oharao~terlrtioe of oil
     and gas, the foregoing rule of ownership of 011 an6
     pslln plaoe rhould be oonslderebIn oonneotlonwith
     the law of aaptlrre.  This rule gives the rlght ts
     produoe all of the oil and gas that ~111 flov out
     of the veil on one'8 land; and this lr a propcrrtJ
     right . And It ir limited only b7 the phJmlaal poe-
     rlbi2itr of the abjolnlag landowner dlmlnlshlngthe
     oil and gas under one's land br the exerolre of the
      same right of oapture, The following deoleione dlr-
     OUBB the lau of aapture aa applied in this state:
     StephennsCounty v. #Id-Kansas 011 & (PaaGo., 113 Tax.
     160, 254 S.Y. 2Q0, 29 A.L.R. 668; If.&T.C.Ry.Co.  1.
     Eart, 98 Tax. 146, 81 S.Y. 279, 66 L.&A. 738, 107
Am. St. Rep. 620, 4 AM. Car. 827; Pralrir 011 & Qar
     Co. Y. Stats (T'er. Corn. App.) 2Sl S.U. 1088, 1089.
     Both ruler are subjsot to remlrtlon under the oollaq
     power of a state. (!Smphasir   ours)
             lib. c*
                                                                                         -.
                                                                                   ::a

Honorable   C. 9.   Clark,   Chairman,    Page 6



            You will notloe  that among the authorltlee  cited
by the court appears the Fast aase whlah 18 the prlnolpal
case defining   v&tar rights  In thle State In thin conneotlon.

           Upon the bnhlo of the authorltles         heretofore    olted,
It ie the opinion    of this department that the Ttate nay lm-
pose reauonable   regulations     for the prerervatlon      and conser-
vation  of underground,     subterranean,  and peroolatlng      water8
within this State.

             In anewer to your uecond question,           therefore,    you
are respectfully    advl*e& that under Aote 1931, 42nd Leglnla-
ture,   Chapter 261, the Soar& of Water Engineers             rnw raqulre
of ovnercr of uater vella,      other than artesian,         annual reports
covering    the same information      requlre4    by Article     7615, V.A.C.S.,
of owner8 of arteelan     wells,     If In the exercise       of sound dis-
oretlon    the Board deteralnee      that nuch report6       are ensentlal
for the *aonservatlon,      protection,      precervatlon     an8 bie-
trlbutlon*    of the underground,       eubterranean,     and percolating
watsre of this State.

                                                   Very   truly   your8

                                             ATTORNEYG!ZXER4LOF TEXAS




                                                            Jamer P. Hart
                                                                Assletant